In re First Federal Sav. Bk./N.O.; — Defendant; Applying for Writ of Certiorari and/or Review; to the Court of Appeal, Fifth Circuit, Number 89-CA-0625; Parish of Jefferson 24th Judicial District Court Div. "C" Number 347-370.
Prior report: La.App. 5 Cir., 557 So.2d 479.
Granted. Judgment of the court of appeal is reversed. Case remanded to the court of appeal for briefing, argument and an opinion on the reasonableness of the attorney fees. Central Progressive Bank v. Bradley, 502 So.2d 1017 (La.1987); Leenerts Farms, Inc. v. Rogers, 421 So.2d 216 (La.1982).
WATSON and SHORTESS, JJ., dissent from the order.